—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about March 23, 1993, which denied plaintiff’s motion for a stay of arbitration and granted defendant Newmark & Company’s motion for a stay *207of discovery in this judicial action, unanimously affirmed, with costs.
The IAS Court properly determined that plaintiff’s allegations of tortious conduct concerning a real estate commission are arbitrable pursuant to section 1 of article XIII of the Constitution of the Real Estate Board of New York, Inc. since they "pertain * * * to * * * business relations” between plaintiff and defendant Newmark. Concur—Murphy, P. J., Rosenberger, Kupferman, Ross and Tom, JJ.